Citation Nr: 0616074	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.

2.	Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from October 1962 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In a March 2003 written statement, the veteran said his 
service-connected left and right leg varicose veins affected 
his ability to obtain employment because he was unable to 
pass physical examinations.   While it is not entirely clear, 
it may be that, by this statement, the veteran seeks to raise 
a claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
If that is his desire, he should do so with specificity to 
the RO.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected varicose veins 
of the right leg are manifested by complaints of increased 
swelling with objective findings of severe varicosities, 
without objective evidence of stasis dermatitis, eczema, 
edema of the feet, or ulceration.

2.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected varicose veins 
of the left leg are manifested by complaints of increased 
swelling with objective findings of severe varicosities, with 
thrombus noted in the varicose vein in the left thigh, 
without objective evidence of stasis dermatitis, eczema, 
edema of the feet, or ulceration.




CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 20 
percent for varicose veins of the right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code (DC) 7120 (2005).

2.	The schedular criteria for an evaluation in excess of 20 
percent for varicose veins of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, DC 7120 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, as the veteran's increased rating claims are 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims. 

In January 2003, prior to the April 2003 rating decision, the 
RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the April 2003 rating action that denied the 
increased ratings, appellant was instructed what the bases 
for the assigned ratings were, and why a higher rating was 
not for assignment.  Thus he was put on notice of the 
information needed for a higher rating.  

The Board is aware to the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
July 2004 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  Thus, the Board may proceed without prejudice to the 
appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a November 1986 rating decision, the RO granted service 
connection for varicose veins of the bilateral legs, and 
assigned a 30 percent disability rating.  

August 2000 VA medical records describe a healed stasis ulcer 
of the left leg.  A November 2000 VA examination report 
describes bilateral varicose veins of the long saphenous with 
no ulcers, gangrene or pain at rest, and notes an ulcer of 
the left leg that healed 15 years earlier.  The veteran 
complained of leg swelling after long standing or sitting, 
that was relieved by lying down with legs elevated.  In a 
November 2000 rating decision, the RO assigned separate 20 
percent disability ratings for the veteran's service-
connected varicose veins of the right and left legs.  This 
was due, at least in part, to a change in criteria that 
permitted separate ratings for each leg.

According to a January 2001 award letter, the Social Security 
Administration (SSA) found the veteran to be totally disabled 
and eligible for benefits.  SSA records, received by the RO 
in June 2004, show that the veteran was considered unable to 
work since May 2000, due to diabetes mellitus and essential 
hypertension.  A November 2000 medical evaluation performed 
for SSA by V.B., M.D., notes bilateral varicosities in the 
lower extremities that were very easily visualized to the 
ankles and were bulging and painful.  There was one area on 
the left leg that had skin changes secondary to peripheral 
venous insufficiency and an old ulceration that was healed at 
that time, with no drainage.  Dorsalis pedis and posterior 
arteries were present and equal, bilaterally.  Diagnoses 
included peripheral venous insufficiency with varicosities 
into both lower extremities.  A December 2000 SSA physical 
assessment report describes varicosities of both lower 
extremities and the veteran's complaints of pain in his legs 
if he stood for more than one hour.   

In December 2002, and again in February 2003, the veteran 
filed written statements construed by the RO as requests for 
increased ratings.

In February 2003, the veteran underwent VA examination by a 
thoracic and vascular surgeon.  According to the examination 
report, the veteran complained of bulging lower extremity 
veins and had a history of varicose veins for forty years.  
On examination of the veteran's lower extremities, it was 
noted that he had severe varicose veins in both legs.  A 
duplex scan of the lower extremities did not reveal any deep 
vein thrombosis or incompetent deep vein valve; and the VA 
examiner noted some thrombosis varicose vein in "[the] 
thigh".  (The radiology report of the duplex scan notes a 
varicose vein in the left thigh contained thrombus).  There 
was no stasis dermatitis, ulceration, edema, or ulcer, and no 
gangrene of the feet, and no pain at rest.  There were good 
arterial pulses in the lower extremities.  Results of an 
upper or lower arterial Doppler study revealed an ankle 
brachial index (ABI) of 1.11 on the right leg and 0.92 
("PT"-posterior tibial) and 0.97 ("DP"-dorsalis pedis 
pulse) on the left leg (abnormal TBI was 0.61). The clinical 
impression of the Doppler study was mild stenosis of the left 
posterior tibial artery, described as a minor abnormality.  
The VA examiner diagnosed moderate to severe varicose veins 
in both legs with no stasis dermatitis.

In February 2003, in support of his claim, the veteran 
submitted copies of service medical records dated in July 
1964 that diagnosed bilateral varicose veins, and are 
duplicative of those previously considered by the RO in his 
original claim for VA benefits.

In signed statements received in March and September 2003, 
the veteran indicated that his service-connected varicose 
veins hindered his ability to work.  He said his disabilities 
caused him to fail physical examinations that prevented his 
being hired, including for a position at Toby Hanna Army 
Depot in Pennsylvania.  He described leg and ankle swelling 
and said after driving a truck for several hours, he had 
difficulty with leg stiffness.  

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left and right leg varicose vein disabilities, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disabilities adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left and right leg varicose 
vein disabilities are each assigned a 20 percent rating under 
DC 7120.  Under DC 7120, that evaluates varicose veins, a 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, DC 7120.  An evaluation of 40 percent disabling is 
available for varicose veins manifested by persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Id.  An evaluation of 60 percent 
disabling is available for varicose veins manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  The 
maximum evaluation of 100 percent disabling is available for 
varicose veins manifested by massive board-like edema with 
constant pain at rest attributed to the effects of varicose 
veins.  Id.

A note following DC 7120 provides that the evaluations are 
for involvement of a single extremity and that if more than 
one extremity is involved, each extremity is to be separately 
rated.

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that ratings in excess 
of the currently assigned 20 percent for each leg are not 
warranted for the veteran's service-connected varicose vein 
leg disabilities.  Here, the record is negative for competent 
evidence of stasis pigmentation or eczema in either leg.  The 
most recent VA examination in February 2003 revealed severe 
varicose veins in both legs.  While results of a Doppler 
study showed that a varicose vein in the left thigh contained 
thrombus, the results were interpreted as negative for any 
deep vein thrombosis or incompetent deep vein valve.  There 
were good arterial pulses in the lower extremities.  
Moreover, the clinical evaluation showed no stasis 
dermatitis, edema or gangrene of the feet or pain at rest, 
and no ulceration in either the right or the left leg.  

Accordingly, the Board finds that the current findings are 
consistent with the 20 percent ratings presently in effect 
for the left and right leg varicose vein disabilities.  The 
Board is sympathetic with the veteran's complaints regarding 
his service-connected left and right leg varicose veins.  
However, the degree of impairment reflected in the probative 
medical evidence of record simply does not satisfy the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for varicose veins of 
the right leg is denied.

An evaluation in excess of 20 percent for varicose veins left 
leg is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


